Citation Nr: 0736092	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of bilateral pes planus, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In response to the March 2003 rating decision, the veteran 
filed a notice of disagreement in October 2003 regarding the 
issue indicated above and issues regarding service connection 
for a chipped tooth and short-term memory loss.  In a 
September 2004 written statement signed by the veteran, he 
indicated he wanted to withdraw the issue of service 
connection for injury to his front tooth.  Therefore, this 
issue is not before the Board.  In October 2004, the RO 
issued a statement of the case regarding the veteran's 
bilateral pes planus and his claim of entitlement to service 
connection for short-term memory loss.  In his October 2004 
substantive appeal (VA Form 9), the veteran indicated that he 
only wished to appeal the issue as to bilateral pes planus.  
Therefore, even though the veteran's representative included 
the memory loss issue in the discussion contained in the 
August 2007 Statement of Accredited Representative in 
Appealed Case (VA Form 646), it is not before the Board 
because the veteran specifically indicated that he only 
wished to pursue the appeal as to his pes planus.  
Consequently, the Board will confine this discussion to the 
issue as set forth above.

In September 2004, the veteran requested a hearing before the 
Board.  In July 2007, the RO scheduled the veteran for his 
requested hearing in September 2007.  However, he failed to 
appear.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.


FINDING OF FACT

Pes planus is manifested by pain on prolonged walking or 
standing and calluses.  Bilateral pes planus is not 
manifested by marked deformity, pain on manipulation, or 
swelling on use.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2002, after the enactment of the VCAA.

A letter dated in November 2002 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to inform the RO of any additional 
information or evidence that might pertain to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The veteran has contended that his bilateral pes planus 
disability is more severe than presently evaluated.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 30 percent rating is warranted if the severe pes planus 
is bilateral.

In February 2003, the veteran underwent VA examination.  The 
veteran reported moderate pain associated with his feet.  He 
was not on any medication for the pain.  Rest relieved this 
pain, and standing and walking aggravated it.  The feet had 
no deformities.  However, the veteran related that he 
developed calluses on his feet, which required intermittent 
debridement.  He had no special shoes.  There was no element 
of the Achilles tendon.  The diagnosis was bilateral flat 
feet.

In September 2004, the veteran underwent VA examination.  His 
feet began to hurt when he stood or walked for a long time.  
The pain improved with shaving the calluses.  The severity of 
flare-ups depended on the length of the activity and the 
thickness of the calluses.  They lasted a couple hours.  
There was a decrease in endurance due to pain during flare-
ups.  The veteran wore tennis shoes.  When he occasionally 
wore leather shoes, he used inserts with good results.  The 
disability had no effect on his usual occupation.  There was 
decreased endurance due to prolonged standing or ambulation, 
but no decrease in range of motion.  There was no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness.  The veteran had a normal gait with no functional 
limitations.  He had very thick calluses behind the 
interphalangeal joint, laterally, of each great toe.  
Alignment of the Achilles tendon was normal.  Valgus was 
correctable by manipulation.  The diagnosis was pes planus, 
with non-trimmed calluses on each great toe, laterally.

In May 2006, the veteran underwent VA examination.  The 
veteran complained of sharp pain in his left foot along the 
fifth metatarsal phalangeal joint and lesser pain in his 
right foot along the medial aspect of the great toe.  He also 
had pain along the lateral aspect of the instep to both feet.  
This usually occurred three times per week with prolonged 
standing greater than two hours.  For pain, the veteran used 
Motrin twice a week with moderate relief without significant 
side effects.  The veteran had no acute flare-ups of his foot 
pain that were incapacitating in the past twelve months.  No 
assistive devices were used.  The veteran wore inserts in 
both shoes with good relief.  He had taken no sick leave from 
his job in the past twelve months due to his feet.

Examination of the right foot revealed thick callus formation 
along the medial aspect of the distal phalanx to the great 
toe.  Otherwise, the foot appeared normal other than the pes 
planus.  On weight bearing, the Achilles tendon was two 
degrees in valgus.  Off weight bearing, it was zero degrees.  
The Achilles tendon could be manipulated without pain.  The 
valgus could be corrected.  The mid-foot collapse of the 
forefoot could be correctible by manipulation.

Examination of the left foot revealed callus formation at the 
metatarsal phalangeal joint of the fifth toe with localized 
tenderness.  The veteran had pain in this joint when walking 
on his toes.  There was no evidence of other callus 
formation.  There was no other evidence of heat, redness, 
swelling, or acute tenderness.  On weight bearing, the 
Achilles tendon was two degrees in valgus, and it could be 
corrected.  Off weight bearing, it was zero degrees.  The 
Achilles tendon could be manipulated without pain.  The 
midfoot collapse of the forefoot abductus was correctible by 
manipulation.

The veteran had full range of motion of both ankles.  The 
joint was not painful on motion.  There was no additional 
limitation of motion due to pain.  There was no gait or 
functional limitation.  X-rays dated in September 2004 showed 
severe flat foot deformities bilaterally.  The diagnosis was 
pes planus bilaterally with residuals.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

After a review of the evidence, the Board finds that an 
higher rating is not warranted.  While the veteran has 
subjective complaints of pain and has been prescribed foot 
inserts, the recent examination report indicates that his 
symptoms were easily correctable.  While he had calluses of 
both feet, they were treated with debridement with noted 
improvement.  In addition, the veteran indicated that he used 
the foot inserts with improvement.

While the veteran has complained of pain, the Board finds 
that the most persuasive evidence is the most recent 
examination which shows only moderate residuals of his pes 
planus.  The objective evidence does not show that the 
veteran has marked deformity.  Ather, the examiner noted that 
there ws 2 degrees of valgus with weight beraring and the 
mid-foot collapse was correctable.  While pain on use is 
noted, the evidence does not show that pain on manipulation 
is accentuated.  The examiner noted calluses.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
10 percent for his bilateral pes planus.  In fact, the Board 
notes that pain on manipulation and use is explicitly 
mentioned in the criteria for evaluation of flat feet and has 
thus been specifically considered.  While the veteran has 
complaints of lack of endurance and pain with use, the 
objective findings show no more than moderate disability.  
Furthermore, the veteran's painful feet have not limited his 
daily activities.  The Board notes the presence of calluses, 
midfoot collapse and 2 degrees of valgus of the tendon.  
However, this does not establish a reason for an increased 
rating.  Rather, the Board has considered the totality of the 
evidence.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the assigned rating.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 is not warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 10 percent for bilateral pes planus, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher rating for bilateral pes planus, current rated 10 
percent disabling, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


